UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-18188 PAULSON CAPITAL (DELAWARE) CORP. (Exact name of registrant as specified in its charter) Delaware 93-0589534 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1ovejoy Street, Suite 720, Portland, Oregon (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 503-243-6000 PAULSON CAPITAL CORP. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $0.0001 par value (Class) (Outstanding at May 15, 2014) PAULSON CAPITAL (DELAWARE) CORP. AND SUBSIDIARIES FORM 10-Q/A INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets –March 31, 2014 and December 31, 2013 (unaudited) 1 Consolidated Statements of Operations - Three Months Ended March 31, 2014 and 2013 (unaudited) 2 Consolidated Statements of Cash Flows -Three Months Ended March 31, 2014 and 2013 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 6. Exhibits 27 Signatures 28 EXPLANATORY NOTE This Amendment No. 1 (this “Amendment”) to the Quarterly Report on Form 10-Q of Paulson Capital (Delaware) Corp. (the “Company”) for the quarter ended March 31, 2014, originally filed with the Securities and Exchange Commission (“SEC”) on May 15, 2014 (the “Original Filing”), which replaces in its entirety Items 1 through 4 of the Original Filing, is being filed to address certain issues raised by the SEC with respect to the Company's Annual Report on Form 10-K for the year ended December 31, 2014. This Amendment includes as exhibits new certifications by our Principal Executive Officer and Principal Financial Officer, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act). Except as described above, this Amendment does not modify or update the disclosures presented in, or exhibits to, the Original Filing in any way.This Amendment speaks as of the date of the Original Filing and does not reflect events occurring after the filing of the Original Filing.Accordingly, this Amendment should be read in conjunction with any other filings made by the Company with the SEC pursuant to Section 13(a) or Section 15(d) of the Exchange Act subsequent to the filing of the Original Filing. Paulson Capital (Delaware) Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Cash $ $ Receivable from clearing organization Notes and other receivables, net of allowances for doubtful accounts of $901,541 and $901,541 Trading and investment securities owned, at fair value Underwriter warrants, at fair value Prepaid and deferred expenses Other assets Furniture and equipment, at cost, net of accumulated depreciation and amortization of $75,383 and $66,041 Total Assets $ $ Liabilities and Shareholders' Equity Accounts payable and accrued liabilities $ $ Payable to clearing organization - Compensation, employee benefits and payroll taxes Underwriter warrants payable to employees, at fair value Notes payable Advances from related parties Total Liabilities Commitments and Contingencies - - Shareholders' Equity Preferred stock, $0.0001 par value; 30,000,000 shares authorized; none issued - - Common stock, $0.0001 par value; 90,000,000 shares authorized; shares issued and outstanding: 7,325,485 and 5,805,485 Retained earnings Total Shareholders' Equity Non-controlling interest in consolidated entities Total Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Consolidated Financial Statements 1 Paulson Capital (Delaware) Corp. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, Revenues Commissions $ $ Corporate Finance Investment income Trading income (loss) ) Interest and dividends Other - Expenses Commissions and salaries Underwriter warrant commissions ) - Underwriting expenses Clearing expenses Rent and utilities Communication and quotation services Professional fees Travel and entertainment Depreciation and amortization Licenses, taxes and insurance Interest Other Loss before income taxes ) ) Income tax expense: Current - Deferred - - - Net loss ) ) Income attributable to non-controlling interests - Net loss attributable to Paulson Capital (Delaware) Corp. common stockholders $ ) $ ) Basic and diluted net loss per share $ ) $ ) Shares used in basic and diluted per share calculations: See accompanying Notes to Consolidated Financial Statements 2 Paulson Capital (Delaware) Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows provided by operating activities: Underwriter warrants owed to employees ) - Unrealized (appreciation) depreciation/expiration of underwriter warrants ) Stock-based compensation - Depreciation and amortization Change in assets and liabilities: Receivables from/payable to clearing organization, net ) Notes and other receivables ) ) Income taxes receivable - Trading and investment securities owned Prepaid and deferred expenses ) ) Other assets ) - Deferred revenue - ) Accounts payable, accrued liabilities and compensation payables Trading securities sold, not yet purchased - Net cash used in operating activities ) ) Cash flows from investing activities: Additions to furniture and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from related party advance - Proceeds from issuance of common stock - Net cash provided by financing activities Increase (decrease) in cash ) Cash: Beginning of period End of period $ $ Supplemental cash flow information: Cash received (paid) during the period for income taxes, net $ ) $ Cash paid during the period for interest $ - $ - See accompanying Notes to Consolidated Financial Statements 3 PAULSON CAPITAL (DELAWARE) CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The financial information for Paulson Capital (Delaware) Corp. and its majority-owned subsidiary, Paulson Investment Company, Inc., its wholly owned subsidiary, VBI Acquisition Corp., and its wholly owned subsidiary, Paulson Capital Properties, LLC, included herein as of March 31, 2014 and December 31, 2013 and for the three-month periods ended March 31, 2014 and 2013 is unaudited; however, such information reflects all adjustments, consisting only of normal recurring adjustments, which, in the opinion of management, are necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods. The financial information as of December 31, 2013 is derived from the audited consolidated financial statements included in our Annual Report on Form 10-K/A for the year ended December 31, 2013. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in our Annual Report on Form 10-K/A for the year ended December 31, 2013. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the full year. Note 2. Change of State of Incorporation and Articles of Incorporation Effective March 20, 2014 (the “Effective Date”), the Company changed its state of incorporation from the State of Oregon to the State of Delaware. The reincorporation was pursuant to an Agreement and Plan of Merger dated March 20, 2014 approved by shareholders at the 2013 Annual Meeting held on November 8, 2013. Under the Plan, each issued and outstanding share of common stock, no par value, of the predecessor entity, Paulson Capital Corp. (“Paulson Oregon”) was automatically converted into one share of Paulson Capital (Delaware) Corp. (“Paulson Delaware”), a Delaware Corporation’s common stock, $0.0001 par value. Each share of Paulson Oregon’s preferred stock, no par value, issued and outstanding was automatically converted into one share of Paulson Delaware’s preferred stock, $0.0001 par value. Any options, warrants, or other securities of Paulson Oregon shall be enforced against Paulson Delaware to the same extent as if such options, warrants or other securities had been issued by Paulson Delaware. As a result of the Reincorporation, the Company is now Paulson Delaware, its name is “Paulson Capital (Delaware) Corp.” and Paulson Oregon no longer exists. The directors and officers of Paulson Oregon continue to be the directors and officers of the Company, and the Company continues to operate the business of Paulson Oregon as it existed immediately prior to the Reincorporation. Prior to the Effective Date, the rights of Paulson Oregon’s shareholders were governed by the Oregon Business Corporation Act (the “OBCA”), Paulson Oregon’s Articles of Incorporation and its Amended and Restated Bylaws. As a result of the Reincorporation, holders of Paulson Oregon’s common stock and preferred stock are now holders of the Common Stock and the Preferred Stock, respectively, and their rights as shareholders are now governed by the Delaware General Corporation Law and the following documents: (i) Paulson Delaware’s Certificate of Incorporation (the “Certificate of Incorporation”); (ii) Paulson Delaware’s Bylaws (the “Bylaws”); and (iii) Paulson Delaware’s Certificate of Designation of Preferences, Rights and Limitations of Series A Convertible Preferred Stock (the “Certificate of Designation”). In accordance with Rule 12g-3 of the Securities and Exchange Act of 1934, the shares of Common Stock of Paulson Delaware were deemed to be registered under Section 12(b) of the Exchange Act as the successor to Paulson Oregon. The Common Stock continues to be listed on The NASDAQ Capital Market under the symbol “PLCC.” 4 Note 3. Earnings Per Share The number of shares used for our basic net loss per share and diluted net loss per share was the same for both periods presented. For the three-month period ended March 31, 2014, we had 180,000 anti-dilutive stock options outstanding. For the three-month period ended March 31, 2013, we had 218,500 anti-dilutive stock options outstanding. Note 4. Fair Value Measurements Various inputs are used in determining the fair value of our assets and liabilities carried at fair value and are summarized into three broad categories: ● Level 1 – unadjusted quoted prices in active markets for identical securities; ● Level 2 – other significant observable inputs, including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.; and ● Level 3 – significant unobservable inputs, including our own assumptions in determining fair value. 5 The inputs or methodology used for valuing securities is not necessarily an indication of the risk associated with investing in those securities. Following are the disclosures related to our financial assets and liabilities (in thousands): March 31, 2014 December 31, 2013 Fair Value Input Level Fair Value Input Level Trading and investment securities owned: Corporate equities, marketable $ Level 1 $ Level 1 Corporate equities, not readily marketable Level 3 Level 3 Corporate options/warrants, marketable 39 Level 1 67 Level 1 Underwriter warrants Level 3 Level 3 Underwriter warrants payable to employees ) Level 3 ) Level 3 Following is a summary of activity related to our Level 3 financial assets and liabilities (in thousands): Underwriter Warrants Underwriter Warrants Payable to Employees Not Readily Marketable Investment Securities Balance, December 31, 2013 $ $ ) $ Sale of investment in privately held company - - ) Reclassification of investment from Level 3 to Level 1 * - - ) Net unrealized gain (loss), included as a component of investment income related to securities held at March 31, 2014 ) - Balance, March 31, 2014 $ $ ) $ * On February 7, 2014, one of our Level 3 investments consummated a merger where a quoted price became available on an active market, and we reclassified it to a Level 1 investment. Underwriter Warrants Underwriter Warrants Payable to Employees Not Readily Marketable Investment Securities Balance, December 31, 2012 $ $ - $ Fair value of underwriter warrants received included as a component of corporate finance income - - - Investment in privately-held company - - - Net unrealized gain (loss), included as a component of investment loss related to securities held - ) Underwriter warrants exercised or expired included as a component of investment income ) - - Balance, March 31, 2013 $ $ - $ Valuation of Marketable Trading and Investment Securities Owned The fair value of our marketable trading and investment securities owned is determined based on quoted market prices. Securities traded on a national exchange are stated at the last reported sales price on the day of valuation; other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are stated at the last quoted bid price. Valuation of Not Readily Marketable Investment Securities Securities not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions or conditions applicable to the securities or to us.The fair value of not readily marketable securities is estimated by management using available information including the following: quoted market prices of similar securities (i.e., unrestricted shares of the same company); price of recent known trades of the same or similar securities; the cost of the security, if recently purchased, adjusted for changes in the financial condition of the issuer; all other information available from review of available documents related to the issuer or discussions with management of the issuer. Significant unobservable inputs include the discount rate for lack of liquidity, and the volatility index of comparable companies. Changes to these unobservable inputs would cause the fair value to fluctuate substantially. 6 Valuation of Underwriter Warrants and Underwriter Warrants Payable to Employees We estimate the fair value of underwriter warrants using the Black-Scholes Option Pricing Model. The warrants generally have a five-year expiration date and vest immediately.The warrants are generally subject to a restriction period of six months to one-year in which the warrants cannot be exercised.The Black-Scholes model requires us to use five inputs including: stock price, risk free rate, exercise price, time remaining on the warrant and price volatility. After stock price, the most influential factor in this model is price volatility, which we calculate for each company’s warrants based on each company’s own historical closing stock prices as well as an index of historical prices for comparable companies. When we initially receive a new underwriter warrant from an initial public offering, its calculated volatility factor is entirely based on the volatility of an index of comparable companies, since there is no price history for a new publicly traded company. For publicly traded companies, as each underwriter warrant approaches its expiration date, its volatility factor is derived primarily from the historical prices of its underlying common stock. Private company underwriter warrant valuations use the volatility index of comparable companies. There is no assurance that we will ultimately be able to exercise any of our warrants in a way that will realize the fair value that has been recorded in the financial statements based on this model. Underwriter warrants payable to employees represent warrants that are held by the Company, but are distributable to employees as compensation at periods ended March 31, 2014 and December 31, 2013. There were no changes to our valuation methods or techniques during the first quarter of 2014 or 2013. The following table is a quantitative disclosure about the significant unobservable inputs (Level 3) that were used in determining fair value at March 31, 2014: Quantitative Information about Level 3 Fair Value Measurements Fair Value at March 31, 2014 Valuation Technique Unobservable Input Range Weighted Average Minimum Maximum Investments in privately-held companies $ Market approach; Asset approach Discount rate for lack of liquidity % % % Underwriter warrants Underwriter warrants payable to employees* ) Black-Scholes Option Pricing Model Volatility index of comparable companies % % % $ * Negative number reflects a reduction in the fair value of warrants payable to employees for the quarter ended March 31, 2014 and is recorded as a contra entry to underwriter warrant commissions. Note 5. Stockholders' Equity Comprehensive Income The Company did not have any transactions that generated comprehensive income during the first quarter of fiscal 2014 or during the fiscal year ended December 31, 2013. Private Placement of Common Stock On January 29, 2014, the Company closed the private sale of 500,000 shares of its Common Stock (the “Shares”) to six accredited investors at a price of $0.50 per share for gross proceeds of $250,000. The shares were sold without registration in reliance upon the private transaction exemption set forth in Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and/or Rule 506 of Regulation D promulgated under the Securities Act. 7 Repurchase of Common Stock There were no common shares repurchased during the quarter of 2014. In September 2001, our Board of Directors approved a stock repurchase program pursuant to which we are authorized to repurchase up to 600,000 shares of our common stock. In addition, in June 2008, our Board of Directors approved the repurchase of up to a total of an additional 200,000 shares of our common stock. Through March 31, 2014, 731,989 shares had been repurchased and, as of March 31, 2014, 68,011 shares remained available for repurchase. These repurchase programs do not have an expiration date. Common Shares in Escrow As described in Note 9, the Company issued and placed 287,773 shares of common stock in escrow on July 25, 2013. These shares are not considered officially outstanding until they are released from the escrow. 2013 Equity Incentive Plan Our 2013 Equity Incentive Plan (the “2013 Plan”) authorizes that 1.5million shares common stock be reserved for issuance of equity and cash and equity-linked awards to certain management, consultants and others.On June 19, 2013, the Board of Directors granted 300,000 stock options to purchase shares of common stock at a purchase price equal to the closing price of stock on that date, pursuant to the adoption of the 2013 Plan by the Company’s shareholders. On March 19, 2014, the Board of Directors granted 1,020,000 common shares to officers and directors under the 2013 Plan, which was recorded as commissions and salaries expense based on the closing price of stock on that date . Note 6. New Accounting Guidance Management has reviewed the new accounting guidance and determined that there is not a material impact on our financial statements. Note 7. Change in Preferred Stock Designation On June 19, 2013, the Company’s Board of Directors authorized the creation of Series A Preferred Stock. On July 18, 2013, the Company filed a Certificate of Designation of Preference, Rights and Limitations of Series A Convertible Preferred Stock with the Secretary of State of Oregon. Upon the reincorporation of the Company in Delaware from Oregon effective March 20, 2014, each share of Paulson Oregon’s preferred stock, no par value, issued and outstanding was automatically converted into one share of Paulson Delaware’s preferred stock, $0.0001 par value. Note 8. Restructure of Paulson Investment Company, Inc. The Company is in the process of restructuring the business involving the broker-dealer license held by theCompany’s subsidiary, Paulson Investment Company, Inc. (“PIC”). The restructuring, which is subject to approval by the Financial Industry Regulatory Authority (“FINRA”), is contemplated to result in PIC ultimately being owned by management of PIC and outside investors. During the first quarter of fiscal 2013, PIC received a $1,500,000 loan from a related-party investor pursuant to a convertible promissory note bearing 5% simple interest which is due on January 13, 2016. The note holder agreed the note would stop accruing interest after April 30, 2013. The note was amended and restated in the second quarter of 2014. The amended and restated note is mandatorily convertible into equity of PIC on the date that is10 business days after the expiration of the 30-day waiting period following submission by PIC to FINRA of the Form CMA seeking approval for the issuance of securities of PIC upon conversion of the amended and restated note, but in no event earlier than the closing date of the proposed merger between the Company and Variation Biotechnologies (US), Inc. ("VBI"). The amended and restated note contemplates that PIC will be converted into a limited liability company (the "Converted Entity") prior to conversion of the amended and restated note. Upon the creation of the Converted Entity, all of the outstanding principal and interest under the amended and restated note shall be converted into a 35% membership interest in the Converted Entity. 8 During the second quarter of fiscal 2013, PIC issued 215,438 shares of series B preferred stock for $1,500,000. The series B preferred stock is afforded no conversion or voting rights. Upon a liquidation event, the shareholder would be given a liquidation preference equal to 15.79%. During the second quarter of 2014, the holder of the series B preferred stock and PIC entered into a securities exchange agreement providing that, on the date that is10 business days after the expiration of the 30-day waiting period following submission by PIC to FINRA of the Form CMA seeking approval for the issuance of membership interests in the Converted Entity, but in no event earlier than the closing date of the proposed merger between PLCC and VBI, all shares of series B preferred stock shall be exchanged for a 12.5% membership interest in the Converted Entity. During the fourth quarter of fiscal 2013, PIC received a $700,000 loan from an outside investor pursuant to a convertible promissory note bearing 5% simple interest, with a maturity date of July 1, 2014. During the second quarter of 2014, the note was amended and restated to extend the maturity date to December 31, 2014 and increase the interest rate to 10% per annum from after July 2, 2014. The outstanding principal under the amended and restated note is mandatorily convertible into an 11.6% equity interest in PIC (or other entity, if PIC is not a corporation at the time of conversion) on the date that is10 business days after the expiration of the 30-day waiting period following submission by PIC to FINRA of the Form CMA seeking approval for the issuance of securities of PIC upon conversion of the amended and restated note, but in no event earlier than the closing date of the proposed merger between PLCC and VBI. At the time of conversion, accrued interest will be payable either in cash or additional equity. Note 9. Corporate Reorganization The Board of Directors of the Company has determined that a change of direction is in the best interest of shareholders. Therefore, in 2013, the Company entered into a series of related transactions to execute a corporate reorganization. These transactions include the following: a)PIPE Financings On July 25, 2013, the Company entered into a series of agreements intended to secure investment in the Company of $5,250,000 (the “Investment Funds”) with DKR Ventures, LLC, a Delaware limited liability company, and Hudson Bay Master Fund Ltd., a Cayman Islands limited partnership (collectively, the “Investors”). The investment was made in a private placement transaction (the “2inancing”) intended to be exempt from registration under the Securities Act of 1933, as amended (the “Securities Act”), subject to satisfaction of certain conditions. Under the agreements, the Company will complete the private placement of a Unit consisting of (i) 287,773 shares of Common Stock; (ii) 500,000 shares of Series A Preferred Stock; (iii) a Class A Warrant; and (iv) a Class B Warrant. Each share of Series A Preferred Stock has a stated value of $0.806974 and a conversion ratio of 2.305640603 per share of Common Stock, subject to adjustment. Each share of Series B Preferred Stock will be convertible into one share of Common Stock and have a stated value of $0.35 per share and a conversion ratio equal to one share of Common Stock for each share of Series B Preferred Stock outstanding, equal to a purchase price of $0.35 per share of Common Stock, subject to adjustment. The Class A Warrant is exercisable for up to 7,500,000 shares of Series B Preferred Stock at a per share exercise price of $0.80, subject to adjustment, beginning on the date that is six months following the date of issuance and ending on the date that is five years thereafter. The Class B Warrant is exercisable for up to 13,559,407 shares of Series B Preferred Stock. The purchase price of one share of Common Stock underlying the Class B Warrant is deemed to be $0.35, subject to adjustment, without any payment of consideration by the Holder upon exercise. The Class B Warrant is exercisable beginning on the date that is six months following the date of issuance and ending on the date that is two years thereafter. As of the date of this report, the 2inancing had not closed, and the Investment Funds remained in escrow. On January 29, 2014, the Company closed the private sale of 500,000 shares of its Common Stock (the “2inancing”) to six accredited investors at a price of $0.50 per share for gross proceeds of $250,000. The shares were sold without registration in reliance upon the private transaction exemption set forth in Section 4(a)(2) of the Securities Act, and/or Rule 506 of Regulation D promulgated under the Securities Act. b)Formation of Liquidating Trust In connection with the 2inancing, the Board of Directors of the Company approved the formation of a trust (the "Trust") for the benefit of shareholders of the Company as of the record date of October 11, 2013 (the “Record Date”). The Trust, if and when formed, will hold certain non-operating assets of PIC (the “Trust Assets”). Common shareholders of record (the “Legacy Shareholders”) will be given non-transferable beneficial interests in the Trust in proportion to their pro rata ownership interest in our Common Stock as of the Record Date. It is expected the assets in the Trust will be liquidated and distributed to the Legacy Shareholders over time. 9 c)Changes to the Articles of Incorporation At the 2013 Annual Meeting of Shareholders held on November 8, 2013 (the “2013 Shareholders Meeting”), the shareholders approved a proposal to change the Company’s state of incorporation to Delaware from Oregon (the “Reincorporation”). At the 2013 Shareholders Meeting, shareholders also approved the amendment and restatement of the Company’s Articles of Incorporation to increase the authorized capital stock from 10,000,000 shares of Common Stock, no par value per share, and 500,000 shares of preferred stock, no par value, to 90,000,000 shares of Common Stock, par value $0.0001 per share, and 30,000,000 shares of “Blank Check” Preferred Stock, par value $0.0001 per share. The Reincorporation and the amendment and restatement of the Company’s Articles of Incorporation were effective March 20, 2014. d)Proposed Reverse Stock Split of Common Stock At the 2013 Shareholders Meeting, shareholders approved the proposal to grant the Board of Directors the authority to effect a reverse stock split of its Common Stock. The proposal permits, but does not require, the Board of Directors to effect a reverse stock split of the issued and outstanding Common Stock at any time prior to 18 months from the date of approval by a ratio of not less than one - for - two and not more than one - for - ten, with the exact ratio to be set within this range at the sole discretion of the Board of Directors. The Board reserves the right to elect to abandon the Reverse Stock Split, including any or all proposed reverse stock split ratios, if it determines, in its sole discretion, that the Reverse Stock Split is no longer in the best interests of the Company and its shareholders. As of the date of this report, the Board of Directors had not acted to effect a reverse stock split of the Common Stock. Note 10. Subsequent Events a) On April 4, 2014, the Company’s operating subsidiary, Paulson Investment Company, Inc. (“PIC”), completed the sale of a term life insurance policy on the life of its founder, Chester L.F. Paulson (the “Policy”), to Coventry First LLC (“Coventry”) for cash proceeds of $2,203,333, net of commissions and expenses. The Policy, with a face amount of $7,000,000, was sold to Coventry pursuant to a Life Settlement Contract between the parties. The Life Settlement Contract contains customary covenants, representations and warranties of PIC, and PIC agrees to indemnify Coventry against certain losses, including losses related to (i) PIC’s failure to perform any of its obligations under the Life Settlement Contract, (ii) any representation made, or information provided, by PIC to Coventry which Coventry has reason to believe was false or misleading at the time it was provided, and (iii) any claim by the insurer, John Hancock Life Insurance Company (U.S.A.), or any other party that the original owner or any beneficiary of the Policy lacked an insurable interest in the life of Mr. Paulson. 10 It is contemplated that the cash proceeds from the sale of the Policy will be contributed to a liquidating trust to be created for the benefit of the Company’s shareholders of record as of October 11, 2013. b)On April 10, 2014, the Board of Directors granted 180,000 common shares to officersand directors under the 2013 Equity Incentive Plan. c)On May 8, 2014, the Company, Variation Biotechnologies (US), Inc., a Delaware corporation (“VBI”), and VBI Acquisition Corp., a special purpose wholly owned subsidiary of the Company (the “Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant to which, subject to the satisfaction or waiver of certain conditions, the Merger Sub will merge with and into VBI, with VBI surviving as a wholly owned subsidiary of the Company (the “VBI Merger”). At the effective time of the VBI Merger, each share of VBI common stock and Series A Preferred Stock will be converted into the right to receive 1.226 shares of the Company’s common stock, par value $0.0001 per share (the “Paulson Common Stock”) (as may be adjusted under the Merger Agreement, the “Exchange Ratio”). No fraction of a share of Paulson Common Stock will be issued, but instead each holder of shares of VBI common stock and Series A Preferred Stock who would otherwise be entitled to a fraction of a share of Paulson Common Stock will receive from the Company one full share of Paulson Common Stock (i.e., rounded up to the nearest whole share). The total number of shares of Paulson Common Stock to be issued to the former holders of VBI common stock and Series A Preferred Stock at the effective time of the VBI Merger would be 42,772,713. These newly issued shares, together with the options to purchase shares of VBI common stock that will be converted into options to purchase shares of Paulson Common Stock (and will be assumed by the Company at the effective time of the VBI Merger), would represent approximately 41.5% of the shares of Paulson Common Stock on a fully diluted basis after the effective time of the VBI Merger (not including shares of Paulson Common Stock issued to VBI stockholders in the $11 million private placement contemplated to be completed concurrently with the VBI Merger). Subject to, and immediately prior to the effective time of, the VBI Merger, all outstanding convertible debt securities issued by VBI will be converted into capital stock of VBI, and at the effective time of the VBI Merger, VBI shall have no convertible notes or other indebtedness outstanding (other than the Venture Debt, as defined in the Merger Agreement). At the effective time of the VBI Merger, each outstanding option to purchase a share of VBI common stock, whether vested or unvested, and so long as such option has not, prior to the effective time of the VBI Merger, been exercised, cancelled, terminated or expired, will be deemed to constitute an option to purchase, on the same terms and conditions, a number of shares of Paulson Common Stock (rounded down to the nearest whole share) equal to the product of (i)the number of shares of VBI common stock subject to such option multiplied by (ii)the Exchange Ratio (defined above), at an exercise price per share of Paulson Common Stock equal to the quotient of (i)the exercise price per share of VBI common stock (rounded up to the nearest cent) subject to such option divided by (ii)the Exchange Ratio. The Company and VBI each made customary representations, warranties and covenants in the Merger Agreement, including, among others, covenants by each of the Company and VBI to, subject to certain exceptions, conduct its business in the ordinary course during the interim period between the execution of the Merger Agreement and the consummation of the VBI Merger. The obligation of the parties to consummate the VBI Merger is subject to a number of closing conditions, including, among other things: 11 • the Company’s stockholders will have approved the VBI Merger proposal at a special meeting of its shareholders to be held at a time and place to be determined, and VBI stockholders will have approved the VBI Merger; • the name of Paulson Capital (Delaware) Corp. must have been changed to “ VBI Vaccines Inc.
